Citation Nr: 1216104	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep apnea.  

In September 2011, the Veteran and his spouse testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claim folder.  

In March 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  Although the VHA opinion has not yet been provided to the Veteran and his representative, as the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran.  38 C.F.R. § 20.903 (2011).  


FINDING OF FACT

The Veteran has sleep apnea due to his service-connected PTSD.  


CONCLUSION OF LAW

Sleep apnea is due to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran asserts, in essence, that service connection is warranted for sleep apnea.  He maintains that his sleep apnea is caused by his service-connected PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2011).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2011).  

At the outset, service treatment records are devoid of findings, treatment, or diagnosis for sleep apnea.  There is also no evidence of sleep apnea until many years after service.  The Veteran does not argue to the contrary.  Indeed, the Veteran reports that he had the onset of sleep apnea after service.  Specifically, his wife testified that the Veteran did not have sleep apnea when she met him in service.  She said she first noticed the symptoms after he left service, approximately in the 1990's while in Germany.  (See Hearing Transcript pgs.8-9).  The first medical evidence of record of sleep apnea was in March 2008 when he was diagnosed with the disorder at the Georgetown University Hospital Sleep Disorders Center.  The final diagnosis at that time was obstructive sleep apnea syndrome.  There is no evidence establishing an etiological link between the Veteran's active service and any sleep apnea condition.  

Entitlement to service connection for sleep apnea on a direct basis (38 C.F.R. § 3.303) is therefore not warranted.  The Veteran does not argue the contrary.  Rather, as specified in his claim, he asserts that he has sleep apnea due to his service-connected PTSD.  

The Veteran underwent a sleep study at the Georgetown University Hospital Sleep Disorders Center in March 2008.  He gave a history of daytime hypersomnolence, frequent awakenings, and violent behavior during sleep.  During the sleep study, deep sleep was reduced.  There was minimal to mild sleep disordered breathing with frequent arousal during sleep.  The Veteran was aroused and paced around the bed at 3:31 hours.  The final diagnosis was obstructive sleep apnea syndrome.  Recommendations were that the Veteran should be advised about conservative therapy of sleep apnea with weight loss if indicated, body position modification, or nasal congestion.  There should be avoidance of alcohol and sedative hypnotic agents.  If daytime hypersomnolence and/or sleep disruption persist, he was instructed to consider full night nasal CPAP titration study prior to home nasal CPAP trial.  

An April 2008 statement from the Veteran's spouse in support of his claim for sleep apnea was associated with the claims folder.  She indicated that prior to the Veteran leaving for his tour of duty in Vietnam, he was a very quiet sleeper.  He did not snore, gurgle, or show any signs associated with sleep apnea.  Since his return from Vietnam, his sleep habits changed considerable.  She related that he no longer sleeps through the night, he awakens every hour, gets up during the night on at least two occasions and walks around the bed, and sometimes he stops breathing during the night.  She stated that he sometimes exhibits violent sleeping, swinging his arms constantly throughout the night.  Because of his sleep habits, he is constantly tired.  During the day, he sometimes has to stop in a park for a nap, and at traffic lights, he would nod off.  

VA outpatient treatment records were obtained and associated with the claims folder.  In July 2006 and March 2007, he was seen with complaints of sleep difficulties associated with his PTSD.  No findings related to sleep apnea were discussed.   

In October 2009, a statement was received by VA from Neurology Services, Inc.  The statement, from P.G.B., MD, indicated, in pertinent part, that the Veteran had complaints of sleep disturbance, a history of snoring, and excessive daytime sleepiness.  Dr. P.G.B. stated that the Veteran was diagnosed as having sleep apnea.  He did not indicate any association with the Veteran's PTSD.  

In October 2011, another medical statement was received from Dr. P.G.B., in support of the Veteran's claim.  He related that he was Board certified in Neurology, Internal Medicine, and Sleep Medicine.  He also indicated that the Veteran had been under his care since September 2009.  His diagnosis was severe obstructive sleep apnea syndrome with hypersomnolence with severe oxygen desaturations, worst while in REM.  Dr. P.G.B. stated that he had conducted a polysomnogram and a CPAP polysomnogram on the Veteran.  Additionally, he indicated that he was familiar with the Veteran's military activities in Vietnam.  Dr. P.G.B. stated that based on his review of the Veteran's history and medical records contained in his VA records, his diagnosis of PTSD, and the results of the polysomnogram and CPAP polysomnogram studies, it was his opinion that it was more likely than not that the Veteran's severe obstructive sleep apnea was a direct result of his diagnosed PTSD.  

In April 2012, a VHA opinion was sought in connection with the Veteran's claim.  The VA medical expert indicated that there was nothing to suggest that the Veteran had obstructive sleep apnea (OSA) while in service.  However, he stated that veterans were at higher risk for OSA than the general population.  He stated that it was unclear whether this was related to body type or related to training.  As to whether PTSD can contribute to OSA, according to the examiner, the data was limited and unclear; however at least one study argued that the average BMI of veterans with PTSD was significantly elevated and put them at elevated risk for OSA.  Another small study indicated that patients with PTSD have an increased risk for OSA.  In the study it was postulated that "since REM sleep and slow-wave sleep tend to destabilize breathing, the disrupted REM sleep mechanism found among individuals with PTSD increases the susceptibility to respiratory disturbances".  
According to the examiner, it is more likely than not that the Veteran's service "contributed in some way" to his development of OSA.  

In this case, the probative value of the October 2011 opinion by Dr. P.G.B. indicating that the Veteran's sleep apnea was a direct result of his service-connected PTSD was diminished due to the lack of a rationale to support these findings.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  In this instance, since Dr. P.G.B. did not provide a rationale to support his findings, the basis of his opinion was not stated and therefore, lacked in probative value.  

However, the Veteran and his spouse have alleged, and it has been substantiated by a VA medical expert, that it is more likely than not that the Veteran's service "contributed in some way" to his development of OSA.  To substantiate his medical opinion, the VHA medical expert submitted a study relating to sleep disturbance in adults with PTSD.  That study set forth findings that indicated that patients with PTSD had increased susceptibility to respiratory disturbances.  This provides a rationale for the findings that the Veteran's PTSD is at least as likely as not due to sleep apnea.  The Board therefore, finds the VHA medical opinion to be more probative than the October 2011 opinion rendered by Dr. P.G.B., with no rationale.  

As such, with the statement made by the Veteran's spouse, coupled with both of their testimonies at the September 2011 Central Office hearing, and the VHA expert opinion with rationale, resolving all reasonable doubt in the Veteran's favor, service connection for sleep apnea, due to the Veteran's PTSD, is warranted.  


ORDER

Service connection for sleep apnea, secondary to service-connected PTSD, is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


